1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    DAVID M. PORTER, Bar #127024
     Assistant Federal Defender
3    Counsel Designated for Service
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     Telephone: (916) 498-5700
5
6    Attorneys for Defendant
     ALCED BROUSSARD
7
                                              UNITED STATES DISTRICT COURT
8
                                            EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                           Case No. 1:03-CR-5054 AWI-5
11
                                 Plaintiff,               STIPULATED MOTION AND [lodged] ORDER
12                                                        TO REDUCE SENTENCE PURSUANT TO
                 v.                                       SECTION 404 OF THE FIRST STEP ACT, P.L.
13                                                        115-391
      ALCED BROUSSARD,
14
                                 Defendant.               Judge: Honorable ANTHONY W. ISHII
15
16             Defendant, ALCED BROUSSARD, by and through his attorney, Assistant Federal
17   Defender David M. Porter, and plaintiff, UNITED STATES OF AMERICA, by and through its

18   counsel, Assistant U.S. Attorney Jason Hitt, hereby stipulate that the Court should enter an

19   amended judgment reducing Mr. Broussard’s sentence to 130 months. The parties further

20   stipulate as follows:

21             1.         In 2005, defendant was convicted of conspiracy to distribute more than 50 grams

22   of cocaine base (Count 1), and distribution of cocaine base (Count 2), distribution of more than

23   50 grams of cocaine base (Count 3), and possession with intent to distribute phencyclidine

24   (Count 4). (Dkt. 104.). In its calculation of the applicable guideline range, the PSR concluded

25   defendant was a career offender (PSR ¶ 41), subject to a guideline range of 360 month to life.

26   (PSR ¶ 91.) Because the statutory maximum penalty for the offense of conviction was life (PSR

27   ¶ 90), the base offense level under USSG § 4B1.1 was 37. (PSR ¶ 41.)

28   ///

     Stipulation and Order Re: Sentence Reduction          1
1              2.         Defendant was initially sentenced to a term of 300 months, representing a
2    downward departure of approximately 17% based on overrepresented criminal history category.
3    (Dkt. 124 at 3; statement of reasons at 2.) The Ninth Circuit Court of Appeals remanded the
4    case, however, for resentencing because it concluded Mr. Broussard was not a career offender.
5    (Dkt. 178.)
6              3.         In 2007, defendant was sentenced to a term of 240 months, the statutory
7    mandatory minimum sentence. (Dkt. 187.)1
8              4.         On December 21, 2018, the First Step Act was enacted. First Step Act of 2018, S.
9    756, Pub. Law 115-391. Section 404 of the Act states that the sentencing court may, upon
10   motion of the defendant, an attorney for the government, or the court, “impose a reduced
11   sentence as if section 2 and 3 of the Fair Sentencing Act of 2010 . . . were in effect at the time the
12   covered offense was committed.”
13             5.         The parties agree that defendant is eligible for a reduction of his sentence under
14   Section 404. Specifically, had sections 2 and 3 of the Fair Sentencing Act of 2010 been in effect
15   at the time the offense was committed, defendant would have been subject to a term of “not less
16   than 10 years.” 21 U.S.C. § 841(b)(1)(B) (2010). The applicable guideline range is 130 to 162
17   months, and the mandatory minimum penalty is no longer 240 months.
18             6.         Accordingly, the parties request this Court issue the order lodged herewith
19   reducing Mr. Broussard’s sentence to 130 months on all counts to run concurrently, all other
20   terms of the judgment remaining unchanged.
21             7.         The undersigned counsel for defendant affirms that he has discussed this
22   stipulation with defendant and that defendant has authorized counsel to enter into this agreement
23   on his behalf. The undersigned counsel also affirms that, so long as the Court accepts this
24
25
26   1
      The court found the base offense level under USSG § 2D1.1(c)(3) and 2D1.1(a)(3) to be 30, and
27   subtracted two levels for mitigating role, resulting in a total offense level of 28. With a criminal
     history category of V, the resulting guideline range was 130 to 162 months. (Dkt. 194 at 7.) But
28   because a prior conviction was filed under 21 U.S.C. § 851, defendant was subject to “the
     mandatory minimum 20-year, or 240-month sentence.” (Id. at 7-8.)
     Stipulation and Order Re: Sentence Reduction           2
1    stipulation, defendant waives his right to be present when the Court reduces his sentence, to any
2    hearing, and to any findings to which he might be entitled. The defendant has so indicated, and
3    counsel joins in that waiver.
4    Respectfully submitted,
5    Dated: March 25, 2019                          Dated: March 25, 2019
6    McGREGOR SCOTT                                 HEATHER E. WILLIAMS
     United States Attorney                         Federal Defender
7
8     /s/ Jason Hitt                                /s/ David M. Porter
     JASON HITT                                     DAVID M. PORTER
9    Assistant U.S. Attorney                        Assistant Federal Defender
10   Attorney for Plaintiff                         Attorney for Defendant
     UNITED STATES OF AMERICA                       ALCED BROUSSARD
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order Re: Sentence Reduction      3
1                                                    ORDER
2              This matter came before the Court on the stipulated motion of the defendant for reduction
3    of sentence pursuant to the First Step Act, P.L. 115-391.
4              The parties agree, and the Court finds, that Mr. Broussard is entitled to the benefit of
5    Section 404 of the First Step Act, resulting in a guideline range of 130 to 162 months.
6              IT IS HEREBY ORDERED that the term of imprisonment imposed in January 2007 is
7    reduced to a term of 130 months on all counts to be served concurrently.
8              IT IS FURTHER ORDERED that all other terms and provisions of the original judgment
9    remain in effect. The clerk shall forthwith prepare an amended judgment reflecting the above
10   reduction in sentence, and shall serve certified copies of the amended judgment on the United
11   States Bureau of Prisons and the United States Probation Office.
12             Unless otherwise ordered, Mr. Broussard shall report to the United States Probation
13   Office within seventy-two hours after his release.
14             Defendant’s pro se motions filed February 4, 2019 (dkt. 298), February 29, 2019 (dct.
15   300), and March 4, 2019 (dkt. 301) are dismissed as moot.
16
     IT IS SO ORDERED.
17
18   Dated:       March 25, 2019
                                                    SENIOR DISTRICT JUDGE
19
20
21
22
23
24
25
26
27
28

     Stipulation and Order Re: Sentence Reduction        4
